In the absence of a contract whereby it bound itself to do more (and it is not pretended that there was such a contract), the duty appellee owed to appellant was to transport the apples to Bryan and there deliver them to him, furnishing him reasonable facilities for unloading them from the car It seems from the testimony that appellee discharged this duty. The duty appellant owed appellee was to exercise reasonable diligence in unloading the apples from the car and in removing them from appellee's premises. It seems from the testimony that appellee failed to discharge this duty, and that if error was committed by the court below it was in awarding appellant a recovery of even the nominal damages adjudged in his favor. We think appellant was mistaken in concluding that because appellee was bound to furnish him a car in which to transport his apples, it also was bound, having furnished him the car, to permit him, on the payment of demurrage charges of $1 a day, to use it as a storeroom in which to carry on his business as a vender of apples. Appellee was not bound to furnish him a car for such a purpose. Furnishing cars for such a purpose is not within the scope of the business common carriers engage in, and to require them to do so might, and probably would, seriously interfere with the discharge by them of duties they owe the public.
The case of Miller v. Ry. Co., 88 Ga. 563, 15 S.E. 316, 18 L.R.A. 323,30 Am. St. Rep. 170, was unlike this, in that the question there was as to the right of the railway company to adopt and enforce a reasonable regulation as to the time within which cars might be unloaded by consignees without paying storage charges and to fix a rate to be charged for the use of cars beyond that time, but we think much of the reasoning of the court in disposing of it is pertinent as an answer to appellant's contention.
"The law," said the court in that case, "compels the carrier to receive the goods of the public, and to transport and deliver them within a reasonable time. * * * To do this it is necessary that the means of transportation shall be under the carrier's control, and that, after the duty of carriage has been performed, its vehicles shall not be converted into storehouses, at the will of consignees, to remain such indefinitely, and without compensation. If no check could be placed upon such detention, it is plain that the business of transportation would be at the mercy of private interest or caprice, and that carriers, thus hampered in their facilities and unable to see the time or extent to which their vehicles would be diverted from the work of carriage, could not provide properly for the demands of traffic, or perform with dispatch their legitimate function. It would place upon the carrier the burden and expense of supplying numerous vehicles not needed for the hauling of freights, *Page 974 
thus requiring it to provide extra facilities, as well as to render extra service, without compensation beyond that received for transportation. It would result in the accumulation of cars on the carrier's tracks, and the obstruction in a greater or less degree of the movement and unloading of trains. Not only would loss ensue to the carrier, but consignees and shippers in general, and the people at large must suffer seriously from this hindrance to the due and regular course of transportation. In this matter the public have rights paramount to those of any individual or class of individuals, and the business of the common carrier must be so conducted as to subserve the general interest and convenience."
We think appellant has no cause to complain of the judgment, and it is affirmed.